     Case 7:19-cv-06838-PMH Document 63-1 Filed 04/24/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x   Docket No.: 19-cv-06838 (PMH)
TAL PROPERTIES OF POMONA, LLC AND AVRHOM :
MANES,                                                                  :
                                                                        :
                                             Plaintiffs,                :
                                                                        :
                  -against-                                             :
                                                                        :
VILLAGE OF POMONA, BRETT YAGEL, individually :                              PROPOSED STIPULATION
and in his official capacity as Mayor of the Village Of                 :   AND ORDER
Pomona, DORIS ULMAN, individually and in her official :
capacity as Attorney for the village of Pomona,                         :
LOUIS ZUMMO, individually and in his official capacity :
as Building Inspector for the Village Of Pomona,                        :
NOREEN SHEA, individually and in her official capacity :
as Deputy Village Clerk for the Village Of Pomona,                      :
FRANCIS ARSA-ARTHA individually and in her official :
capacity as Clerk Treasurer for the Village Of Pomona,                  :
CHRISTOPHER RILEY, individually and in his official :
capacity as Special Prosecutor for the Village Of Pomona; :
JOSEPH CORLESS, individually and in his official                        :
capacity as Engineer for the Village Of Pomona LEON                     :
HARRIS, individually and in his official capacity as                    :
Deputy Mayor for the Village Of Pomona, IAN BANKS, :
individually and in his official capacities as Trustee, and :
Current Mayor for the Village of Pomona, and                            :
JOHN DOES and JANE DOES,                                                :
                                                                        :
                                             Defendants.
----------------------------------------------------------------------- x


       WHEREAS, pursuant to a March 24, 2020 Order of this Court, the plaintiff’s
deadline to file an Amended Complaint was extended to March 27, 2020;

       WHEREAS, the March 24, 2020 Order set April 27, 2020 as the deadline for
defendants Village of Pomona, Yagel, and Ulman to send plaintiff a pre-motion letter
regarding the Amended Complaint in accordance with Rule 4(C) of this Court’s
Individual Practices;

       WHEREAS, not all of the new defendants added in the Amended Complaint have
been served;

        IT IS HEREBY STIPULATED AND AGREED between the attorneys for
Plaintiff and the attorneys for the defendants the Village of Pomona, Brett Yagel, Doris


8238218v.1
Case 7:19-cv-06838-PMH Document 63-1 Filed 04/24/20 Page 2 of 2
